Citation Nr: 0903059	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  96-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.



REPRESENTATION

Appellant represented by:	C. E. Kemmerly, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This appeal comes from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for residuals of exposure to asbestos.

In June 1998, the Board of Veterans' Appeals (Board) remanded 
this issue for additional development.  In a June 2000 
decision, the Board determined that the claim was not well 
grounded.  In May 2001, the United States Court of Appeals 
for Veterans Claims (Court) remanded the Board's decision 
pursuant to Congress's rescission of the well-grounded claim 
statute.  The Board remanded the case for development in 
September 2003 and April 2004.  In November 2004, the Board 
again denied service connection for residuals of asbestos 
exposure.  In April 2007, the Court remanded the case to the 
Board.  The Board remanded the case in May 2008 so that the 
veteran could be afforded a VA examination.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The claims file reflects that the AOJ has issued a 
supplemental statement of the case (SSOC) in November 2008 
that indicates that the veteran failed, without good cause, 
to report for a scheduled examination.  The SSOC notified the 
veteran and his attorney that they had 30 days from November 
12, 2008, to respond.  Unfortunately, neither the SSOC nor 
its cover letter contains a name or address of the sending 
agency, thus leaving the recipient of the letter in grave 
doubt as to whom such response should be sent. 

Although the veteran was apparently scheduled for an 
examination in accordance with the May 2008 Board remand 
instructions, the claims file does not contain a copy of any 
notice letter of the time and place of the examination.  
Thus, it is unknown whether the veteran and his attorney were 
timely and properly notified of the scheduled examination.  
Moreover, because the November 2008 SSOC does not contain a 
return address of the sending agency, it is unclear to whom 
the veteran or his attorney should respond with any reason 
for failure to report for examination.  

In this case, the examination requested in the May 2008 Board 
Remand should be re-scheduled.  If the veteran again fails to 
report for the examination, please place a copy of any notice 
of the examination in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
examination to determine the etiology of 
asbestosis.  If possible, the VA 
pulmonologist who performed the July 13, 
2004, respiratory disease examination 
should accomplish the examination.  If the 
examiner is unavailable, a qualified 
substitute may be used.  The AOJ should 
place a copy of the notice of the 
examination in the claims folder.

2.  The pulmonologist should review the 
claims file and note that review in the 
examination report.  The issues to be 
resolved are: (1) the likelihood that 
earlier-shown asbestosis, first found in 
the early 1980s and found during the 
November 22, 1994, VA non-tuberculosis 
diseases examination, is related to active 
service; and (2) whether the veteran 
currently has re-acquired any asbestosis.  
The pulmonologist should elicit from the 
veteran a complete history of in-service 
and post-service asbestos exposure.  The 
pulmonologist should answer the following 
questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the asbestosis shown from 1985 
through 1994 stems from active 
service asbestos exposure?

II.  (a) Does the veteran currently 
have asbestosis?  If the answer to 
this question is "yes" then, (b) is 
it at least as likely as not that 
this current asbestosis is related 
to in-service asbestos exposure?

The pulmonologist must set forth the 
rationale for any conclusion drawn or 
opinion expressed in a legible report.  If 
any question cannot be answered, the 
physician should state the reason why.  

3.  The AOJ should undertake any 
additional development suggested by the 
examiner's findings and opinions and 
ensure that the above-mentioned 
development has been completed.  After 
ensuring that all requested development 
has been completed to the extent possible, 
the AOJ should readjudicate the service-
connection claim.

4.  If the benefit sought remains denied, 
the veteran and his attorney should be 
provided with an SSOC that contains notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


